Citation Nr: 0300800	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to June 
1962.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at New Orleans, Louisiana.  

As a preliminary matter, the Board notes The United States 
Court of Appeals for Veterans Claims (Court) has held that 
regardless of the RO's action in determining whether new 
and material evidence has been submitted, the Board still 
has a legal duty to consider that same issue.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Therefore, the Board 
construes the current issues to be whether new and 
material evidence has been submitted to reopen the 
veteran's claims seeking entitlement to service connection 
for an acquired psychiatric disorder, a seizure disorder, 
and PTSD.  

As will be discussed in the following decision, the Board 
is granting the veteran's petition to reopen his 
previously denied claim for service connection for PTSD.  
However, the Board has also determined that additional 
development on the de novo issue of entitlement to service 
connection for PTSD is necessary.  As such, the Board is 
undertaking evidentiary development with regard to this 
claim.  When the additional development is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing the de novo claim of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been developed.

2.  An October 1994 rating decision denied service 
connection for a seizure disorder and a mental condition.  
An October 12, 1994, letter to the veteran advised him of 
the decision and of his appellate rights.  

3.  The veteran submitted a timely notice of disagreement 
to the October 1994 decision and a statement of the case 
was sent to him on April 5, 1995.  No further 
communication was received from the veteran until April 
1997.   

4.  The evidence received since the October 1994 decision 
is either not new or not material, does not include 
evidence that bears directly and substantially upon the 
specific matters under consideration, and is not so 
significant that it must be considered with other evidence 
in the record in order to fairly decide the merits of the 
claims for service connection for a seizure disorder and 
an acquired psychiatric disorder.

5.  A February 1998 rating decision denied service 
connection for PTSD.  The veteran and his then 
representative were advised of this decision and the 
appellate rights in a February 20, 1998, VA letter.  

6.  The evidence received since the February 1998 decision 
includes new evidence that bears directly and 
substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for PTSD.



CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7105(b), (d) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2002).

2.  Evidence received subsequent to the October 1994 
determination is not new and material, and the claim for 
service connection for a seizure disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  The October 1994 rating decision denying service 
connection for a mental disorder is final.  38 U.S.C.A. 
§ 7105(b), (d) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2002).

4.  Evidence received subsequent to the October 1994 
determination is not new and material, and the claim for 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

5.  The February 1998 rating decision denying service 
connection for PTSD is final. 38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2002).  

6.  Evidence received subsequent to the February 1998 
determination is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The liberalizing provisions of the VCAA are applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining certain 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  This change in the law 
is effective from November 9, 2000, and is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  However, where the claim is to 
reopen a previously disallowed claim with new and material 
evidence, the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was 
informed of the requirements for reopening his previously 
disallowed claims in the January 2002 statement of the 
case.  The statement of the case also provided the veteran 
with a summary of the evidence in the record used for the 
determinations.  Additionally, VA letters in August 2001 
and October 2001 advised the veteran of the type of 
evidence he should submit for his claim and that the RO 
would request evidence identified by the veteran.  
Therefore, the veteran was advised of the evidence 
necessary to substantiate his claims.  The veteran 
identified VA treatment records which were requested and 
obtained by the RO.  In an October 2001 statement, the 
veteran indicated that he was not aware of any additional 
evidence to be obtained for his claims.  Neither the 
veteran nor his representative has identified additional 
relevant evidence of probative value that has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The amended definition of new and material evidence, only 
applies to a claim to reopen a finally decided claim 
received on or after August 29, 2001.  38 C.F.R. 
§ 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since the veteran's claim was received prior to that date, 
the amended definition of new and material evidence is not 
applicable to the veteran's claim to reopen. 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant 
has one year from notification of a decision of the agency 
of original jurisdiction to file a notice of disagreement 
(NOD) with the decision, and the decision becomes final if 
an NOD is not filed within that time.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The newly presented evidence need not be probative of all 
the elements required to award the claim but the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if VA finds 
the evidence is "new and material," then it must determine 
whether the claim is well grounded based upon all of the 
evidence of record.  Third, if the claim is well grounded, 
to proceed to the merits but only after ensuring that the 
duty to assist had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  As noted above, the VCAA has 
eliminated the requirement of a well-grounded claim. 

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 
9 Vet.App. 273 (1996).  The evidence received subsequent 
to the last final decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).

Seizure disorder

An October 1994 rating decision denied service connection 
for a seizure disorder.  The decision noted that the 
evidence of record did not show that the veteran's seizure 
disorder was related to service.  An October 12, 1994, 
letter to the veteran advised him of the decision and of 
his appellate rights.  The veteran submitted a timely 
notice of disagreement and a statement of the case was 
sent to him on April 5, 1995.  No further communication 
was received from the veteran until April 1997, which was 
more than one year following notification of the October 
1994 decision and more than 60 days following the April 
1995 statement of the case.  Therefore, the veteran did 
not perfect the appeal and the October 1994 rating 
decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (d) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2002).

Since the October 1994 rating decision is a final 
determination and was the last decision to address the 
issue of service connection for a seizure disorder, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that 
has been received following that decision.  

Copies of the veteran's service personnel records were 
received in June 1997.  However, these records make no 
mention of a seizure disorder.  While they might be new 
since they were not previously of record, they are not 
material because they contain no information indicating 
that a seizure disorder began during service.  

The veteran was hospitalized at a VA facility in August 
1997 with Axis III diagnoses which included pseudoseizure 
disorder.  Other VA inpatient and outpatient medical 
records from 1997 to 2001 show general medical and 
psychiatric treatment.  Several of the records show 
evaluation and treatment of seizures or a seizure 
disorder.  However, none of these records provides any 
evidence that the seizures began during service or are 
related to service.  Therefore, while the records may be 
new since they were not previously of record, they are not 
material to the issue of service connection for a seizure 
disorder.  

The evidence received since the last final disallowance of 
the veteran's claim is not material to the issue of 
service connection.  The prior denial of service 
connection for a seizure disorder was essentially on the 
basis that the evidence did not show a seizure disorder 
related to service and the evidence that has been received 
does not provide probative evidence that the veteran's 
seizure disorder is related to service.  Accordingly, the 
evidence received since the October 1994 disallowance is 
not so significant that it must be considered with other 
evidence in the record in order to fairly decide the 
merits of the service connection claim.  Therefore, this 
evidence is not new and material.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Since new and 
material evidence has not been received, the claim for 
service connection for a seizure disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991).

Psychiatric disorder

The veteran's claim for service connection for an acquired 
psychiatric disorder includes a claim for service 
connection for PTSD.  A claim for service connection for 
PTSD is separate from a claim for service connection for 
an acquired psychiatric disorder.  Ephraim v. Brown, 82 
F.3d 399 (Fed.Cir. 1996).  Accordingly, the claim related 
to PTSD will be addressed separately.

An October 1994 rating decision denied service connection 
for a mental condition.  The decision noted that the 
veteran did not suffer from a mental condition related to 
service.  An October 12, 1994, letter to the veteran 
advised him of the decision and of his appellate rights.  
The veteran submitted a timely notice of disagreement and 
a statement of the case was sent to him on April 5, 1995.  
No further communication was received from the veteran 
until April 1997, which was more than one year following 
notification of the October 1994 decision and more than 60 
days following the April 1995 statement of the case.  
Therefore, the veteran did not perfect the appeal and the 
October 1994 rating decision became a final determination.  
38 U.S.C.A. § 7105(b), (d) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2002).

Since the October 1994 rating decision is a final 
determination and was the last decision to address the 
issue of service connection for an acquired psychiatric 
disorder other than PTSD, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.  

Copies of the veteran's service personnel records were 
received in June 1997.  However, these records make no 
mention of a psychiatric disorder.  While they might be 
new since they were not previously of record, they are not 
material because they contain no information indicating 
that a psychiatric disorder began during service.  

The veteran was hospitalized at a VA facility in August 
1997 with an Axis I diagnoses of schizoaffective disorder.  
Other VA inpatient and outpatient medical records dated in 
1994, 1997, 1998, 1999 and 2001 show general medical and 
psychiatric treatment.  Psychiatric diagnoses included 
multiple psychiatric disorders including somatoform 
disorder, paranoid schizophrenia, schizoaffective 
disorder, anxiety disorder, depression, somatoform 
disorder, dysthymic disorder, psychosis, and rapid cycling 
bipolar mood disorder.  However, none of these records 
provides any evidence that any of these psychiatric 
disorders began during service or are related to service.  
Therefore, while the records may be new since they were 
not previously of record, they are not material to the 
issue of service connection for an acquired psychiatric 
disorder.  

The evidence received since the last final disallowance of 
the veteran's claim is not material to the issue of 
service connection.  The prior denial of service 
connection for a mental disorder was essentially on the 
basis that the evidence did not show a psychiatric 
disorder that began in service or was related to service, 
and the evidence that has been received does not provide 
probative evidence that the veteran's psychiatric problems 
are related to service.  Accordingly, the evidence 
received since the October 1994 disallowance is not so 
significant that it must be considered with other evidence 
in the record in order to fairly decide the merits of the 
service connection claim.  Therefore, this evidence is not 
new and material.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  Since new and material evidence has 
not been received, the claim for service connection for an 
acquired psychiatric disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991).

PTSD

As noted above, new and material evidence has not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder.  The veteran has also 
claimed service connection for PTSD.  This is a claim that 
is separate from the claim for service connection for an 
acquired psychiatric disorder.  Ephraim v. Brown, 82 F.3d 
399 (Fed.Cir. 1996).  Service connection for PTSD was 
previously denied in February 1998.  Accordingly, the 
Board will consider whether new and material evidence has 
been received to reopen the claim for service connection 
for PTSD.

A February 1998 rating decision denied service connection 
for PTSD.  The veteran and his then representative were 
advised of this decision and the appellate rights in a 
February 20, 1998, letter.  The decision noted that there 
was no evidence of a mental condition during service and 
there was no diagnosis of PTSD.  No communication 
indicating disagreement with the February 1998 decision 
was received from the veteran or his representative during 
the one-year period following notification of the 
decision.  Accordingly, the February 1998 decision became 
a final determination.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).

Since the February 1998 rating decision is a final 
determination and was the last decision to address the 
issue of service connection for a psychiatric 
disorder/PTSD, the evidence that is considered to 
determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.  

VA hospitalization and clinical records, dated from June 
1994 to May 1998, May 1998 to February 1999, and September 
1998 to July 2001 were received.  These records show 
general medical and psychiatric treatment.  An August 1995 
VA clinical record shows a diagnosis of PTSD by history.  
Additionally, VA clinical records in September 1995, 
October 1995, November 1995, and January 1996 show an Axis 
I diagnosis of PTSD.   These records were associated with 
the claims file subsequent to the February 1998 rating 
decision and are thus new.

These records show that the veteran has received a 
diagnosis of PTSD.  As noted, the prior denial was in part 
on the basis that the evidence did not show that the 
veteran had PTSD.  Therefore, this evidence tends to prove 
an essential element of the claim, i.e. that the veteran 
has a diagnosis of PTSD.  This new evidence bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claim.  Therefore, this evidence is new 
and material.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  Since new and material evidence has 
been received, the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 1991).

The Board will now undertake additional development on the 
issue of service connection for PTSD.  38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice regarding any further evidentiary development and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing the service 
connection issue.



ORDER

New and material evidence has not been received and the 
claim for service connection for a seizure disorder is not 
reopened.  

New and material evidence has not been received and the 
claim for service connection for an acquired psychiatric 
disorder is not reopened.  

New and material evidence has been received and the claim 
for service connection for PTSD is reopened.  The appeal 
is allowed to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

